Name: Commission Regulation (EEC) No 431/80 of 22 February 1980 amending Regulation (EEC) No 2603/71 on detailed rules for the conclusion of contracts for first processing and market preparation of tobacco held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 2 . 80 Official Journal of the European Communities No L 49/ 13 COMMISSION REGULATION (EEC) No 431 /80 of 22 February 1980 amending Regulation (EEC) No 2603/71 on detailed rules for the conclusion of contracts for first processing and market preparation of tobacco held by inter ­ vention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1 579/79 (2), and in particular Article 7 (4) thereof, Whereas Article 1 of Council Regulation (EEC) No 327/71 (3) provides for contracts for first processing and market preparation to be concluded by means of an invitation to tender ; whereas contracts may be awarded only to the most advantageous tender and provided it does not exceed an amount to be deter ­ mined for each variety ; Whereas these amounts were fixed by Commission Regulation (EEC) No 2603/71 (4 ), as last amended by Regulation (EEC) No 1979/79 (5) ; whereas, since these amounts were last brought up to date, the basis for their calculation has changed substantially for certain varieties ; whereas these amounts should therefore again be brought up to date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2603/71 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 February 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 94, 28 . 4 . 1970, p. 1 . ( 2 ) OJ No L 189 , 27 . 7 . 1979 , p. 1 . ( 3 ) OJ No L 39 , 17 . 2 . 1971 , p. 3 . ( «) OJ No L 269 , 8 . 12. 1971 , p. 11 ( 5 ) OJ No L 228 , 8 . 9 . 1979 , p. 23 . No L 49/ 14 Official Journal of the European Communities 23 . 2 . 80 ANNEX Amount referred to in Article 1 (6) of Regulation (EEC) No 327/71 Serial No Variety Amount in ECU/kgof leaf tobacco 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 (a) Badischer Geudertheimer (b) Forchheimer Havanna II c Badischer Burley E Virgin D (a) Paraguay and hybrids thereof (b) Dragon vert and hybrids thereof Philippin Petit Grammont (Flobecq) Semois Appelterre Nijkerk (a) Misionero and hybrids thereof (b) Rio Grande and hybrids thereof Bright Burley I Maryland (a) Kentucky and hybrids thereof (b) Moro di Cori (c) Salento (a) Nostrano del Brenta (b) Resistente 142 (c) Gojano (a) Beneventano (b) Brasile Selvaggio and similar varieties Xanti-YakÃ Perustitza Erzegovina and similar varieties (a) Round Tip (b) Scafati (c) Sumatra I | 0-684 0-682 0-641 | 0-510 0-410 | 0-51 1 0-692 0-644 0-644 | 0-627 | 0-638 | 0-474 1-088 0-741 0-677 | 5-500